Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
Applicant argues that the independent claims 2, 9, 10, and 11 all recite allowed subject matter found in the allowed claims of the parent application (15/844,068).  The following is an explanation of why these arguments are incorrect:  
First, as admitted by the applicant, the claims of the present application are drawn to “a resetting device” and not “a disc brake”, as is recited in the ‘068 application.  Therefore, the limitations directed to the disc brake are interpreted as intended use of the resetting device, and hold no patentable weight.
Second, independent claim 1 of the ‘068 application recites that the spreading arrangements engage with two abutment regions on each brake pad.  This feature is not recited in the claims of the present application.
Third, independent claim 68 of the ‘068 application recites that the spreading arrangements each have two resilient spreading elements which engage each brake pad carrier.  This feature is not recited in the claims of the present application.
Fourth, independent claim 69 of the ‘068 application recites that the spreading arrangements each have two resilient spreading elements which engage each brake pad carrier.  This feature is not recited in the claims of the present application.
Applicant argues that the pad guide (22) of Kobayashi (‘647) does not equate to the claimed “retaining bow” of applicant’s invention.  The examiner disagrees, and points out that the claims do not provide any further definition or limitations regarding 
Regarding applicant’s arguments to the final claim limitations of claim 10, the examiner apologizes for overlooking these limitations, and points to figs. 15 and 16, which show that the ends (129) of the spring arms (130)  are bent downwardly and are arranged within retaining holes (119) in the pad carrier (114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657